Case 1:21-cr-00168-AT Document 28 Filed 09/07/21 Page 1of1

USDC SDNY
DOCUMENT

U.S. Department of] ELECTRONICALLY FILED
DOC #:

United States Attorn || DATE FILED: 9/7/2021

Southern District of

   

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

September 4, 2021

BY ECF

The Honorable Analisa Torres
Daniel Patrick Moynihan
United States Courthouse

500 Pearl St.

New York, NY 10007-1312

Re: United States v. Michael Roberts, 21 Cr. 168 (AT)
Dear Judge Torres:

The Government respectfully submits this letter to renew the exclusion of time under the
Speedy Trial Act from today’s date through the date of the upcoming bail hearing, currently scheduled
for September 15, 2021, at 2:00 p.m. (Doc. No. 26). Defense counsel consents to this request. The
continued exclusion of time will give the defendant an opportunity to continue to review discovery
and for the parties to discuss a possible pretrial disposition of this matter.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

KGa a,

by:

 

Sarah L. Kushner
Assistant United States Attorney
(212) 637-2676

GRANTED. Time from the date of this Order until September 15, 2021, is excluded under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends of justice served by excluding such time
outweigh the interests of the public and Defendant in a speedy trial in that this will allow for the
Defendant to continue reviewing discovery and for the parties to discuss a possible pretrial disposition
of this matter.

SO ORDERED. j-

Dated: September 7, 2021 ANALISA TORRES
New York, New York United States District Judge

 
